
	

116 HR 5065 : Prison to Proprietorship for Formerly Incarcerated Act
U.S. House of Representatives
2020-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		116th CONGRESS2d Session
		H. R. 5065
		IN THE SENATE OF THE UNITED STATES
		January 9, 2020Received; read twice and referred to the Committee on Small Business and EntrepreneurshipAN ACT
		To amend the Small Business Act to provide re-entry entrepreneurship counseling and training
			 services for formerly incarcerated individuals, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Prison to Proprietorship for Formerly Incarcerated Act. 2.Re-Entry entrepreneurship counseling and training for formerly incarcerated individualsThe Small Business Act (15 U.S.C. 631 et seq.) is amended—
 (1)by redesignating section 49 as section 50; and (2)by inserting after section 48 the following new section:
				
					49.Re-entry entrepreneurship counseling and training for formerly incarcerated individuals
 (a)Services requiredThe Administrator, in coordination with the Director of the Bureau of Prisons, shall require the Service Corps of Retired Executives to provide entrepreneurship counseling and training services to individuals formerly incarcerated in a Federal prison (hereinafter referred to as covered individuals) on a nationwide basis.
 (b)GoalsThe goal of the services provided under this section is to provide covered individuals with the following:
 (1)Mentoring, workshops, and instructional videos designed specifically for covered individuals on how to start or expand a small business concern.
 (2)Tools, skills, and knowledge necessary to identify a business opportunity, including how to— (A)draft a skills profile, business plan, and transition plan;
 (B)identify sources of capital; and (C)connect with local resources for small business concerns.
 (c)Additional requirementsThe services provided under this section shall include— (1)regular individualized mentoring sessions, to take place over the course of a year, to support development of the business plans of covered individuals and the growth of covered individuals as entrepreneurs;
 (2)assistance with identifying of local resources for small business concerns for covered individuals; (3)assistance with identifying sources of capital, and when appropriate, assistance with preparing applications for loans and other funding opportunities; and
 (4)workshops on topics specifically tailored to meet the needs of covered individuals. (d)SurveyThe Service Corps of Retired Executives shall survey covered individuals who received services under this section to assess the satisfaction of such covered individuals with such services.
 (e)ReportNot later than 1 year after the date of the enactment of this section and annually thereafter, the Administrator shall submit to the Committee on Small Business of the House of Representatives and the Committee on Small Business and Entrepreneurship of the Senate a report on the performance and effectiveness of the services provided under this section, which may be included as part of another report submitted to such committees by the Administrator, and which shall include—
 (1)the number of covered individuals mentored under this section; (2)the number of hours of mentorship provided by the Service Corps of Retired Executives under this section;
 (3)the demographics of covered individuals who received services, including age, gender, race, and ethnicity;
 (4)a summary and analysis of surveys conducted under subsection (d); and (5)any additional information the Administrator may require..
			
	Passed the House of Representatives January 8, 2020.Cheryl L. Johnson,Clerk
